Citation Nr: 0730579	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the reduction in the rating assigned for the 
veteran's service-connected bilateral hearing loss 
disability, from 50 percent to noncompensable, effective from 
December 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to May 
1949, and from May 1951 to August 1952.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Because it could not be determined whether the April 2006 and 
May 2006 audiological evaluations in this case were conducted 
while the veteran was wearing his hearing aid devices, the 
Board's May 2007 Remand requested an additional evaluation to 
reconcile all of the previous findings of record.  In 
pertinent part, the Remand stated that

The veteran must be afforded a VA 
audiological evaluation.  The claims 
file and a copy of this Remand must be 
provided to the VA examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
examination must be conducted, in 
accordance with 38 C.F.R. § 4.85(a), 
without the use of the veteran's hearing 
aid devices; same should be noted in the 
examination report.  

VA audiological examinations are required to be conducted 
without the use of any hearing aids or other amplification 
devices.  See 38 C.F.R. § 4.85 (a) (2007).  However, the June 
2007 VA examination report failed to state that the veteran 
was not wearing his hearing aid devices during the 
examination, something that was specifically directed by the 
May 2007 Remand.  Without an express indication by the VA 
examiner that the examination results reflect the veteran's 
unaided hearing acuity, they are not probative for appellate 
purposes.

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  To that 
end, so that the Board can be certain that the VA 
audiological evaluation results are compliant with the 
provisions of 38 C.F.R. § 4.85 (a), an additional VA 
examination must be conducted. 

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded a VA 
audiological evaluation.  The claims 
file and a copy of this Remand must be 
provided to the VA examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, 
the examination must be conducted, in 
accordance with 38 C.F.R. § 4.85(a), 
without the use of the veteran's 
hearing aid devices; same should be 
noted in the examination report.  
Further, the examination report must 
document the results of the 
audiological evaluation, to include, in 
numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 
and 4000 Hertz, the puretone threshold 
average, and the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  The report must 
be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the VA examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the veteran 
of his VA examination must be placed in 
the claim file.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure it is in 
complete compliance with the directives 
of this Remand.  If the report is 
defective in any manner, the RO must 
implement corrective procedures at 
once.

4.  Thereafter, the RO must 
readjudicate the claim for restoration 
of the 50 percent disabling evaluation 
for bilateral hearing loss.  The RO 
must take into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action, including the above-mentioned 
VA examination and the testimony given 
during the May 2007 Board hearing.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be issued, to include 
consideration of 38 C.F.R. § 3.321(b) 
(2007).  The veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN'S APPEAL IS ADVANCED ON THE 
DOCKET.  This claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



